United States Court of Appeals
                                                                                         Fifth Circuit
                                                                                       F I L E D
                            UNITED STATES COURT OF APPEALS
                                                                                         July 13, 2004
                                 FOR THE FIFTH CIRCUIT
                                                                                   Charles R. Fulbruge III
                                                                                           Clerk
                                           No. 03-40004




UNITED STATES OF AMERICA,
                                              Plaintiff - Appellee,

versus


EULOGIO DOMINGUEZ-GONZALES,

                                              Defendant - Appellant.

                                          --------------------
                            Appeal from the United States District Court
                             for the Southern District of Texas, Laredo
                                           No. 5:02cr414
                                          --------------------

Before SMITH, BENAVIDES, and PICKERING Circuit Judges.

PER CURIAM:*

         Appellant Eulogio Dominguez-Gonzales challenges his felony illegal reentry conviction under

8 U.S.C. § 1325(a) on the ground that his prior misdemeanor conviction for illegal entry was the

result of an uncounseled plea and, t herefore, was improperly used to enhance the instant felony

offense. Appellant’s misdemeanor conviction resulted in a stand-alone sentence of probation that did

not carry with it a term of imprisonment or a suspended sentence. Accordingly, he was not entitled

to counsel when he pleaded guilty to the misdemeanor charge. See United States v. Perez-Macias,



         *
          Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
335 F.3d 421, 427-28 (5th Cir. 2003).1 Appellant attempts to distinguish Perez-Macias because the

court later revoked his probation and imposed a jail sentence. Nothing in Perez-Macias, however,

“suggests that the plea and the conviction based on that guilty plea should be retroactively vacated

because the defendant violated the terms of his probation and the court found it necessary to revoke

the probation.” United States v. Rios-Cruz, No. 03-40074, 2004 WL 1469290, at *1 (5th Cir. May

17, 2004). Because there was no Sixth Amendment violation with respect to Appellant’s prior

misdemeanor conviction, this conviction properly served to enhance the instant offense. See Nichols

v. United States, 511 U.S. 738, 748-49 (1994); Perez-Macias, 335 F.3d at 428-29. We, therefore,

affirm.

          AFFIRMED.




          1
         Appellant challenges this Court’s holding in Perez-Macias. He concedes that the
decision in Perez-Macias is binding on the Court, but raises the issue to preserve it for further
review.

                                                  2